--------------------------------------------------------------------------------

Exhibit 10.3


Alpha Natural Resources, Inc.
2010 Long-Term Incentive Plan


PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR EMPLOYEES


This Performance Share Unit Award Agreement set forth below (this "Agreement")
is dated as of the grant date (the "Grant Date") set forth on Exhibit A and is
between Alpha Natural Resources, Inc., a Delaware corporation ("Alpha"), and the
Eligible Person to whom the Committee has made this Performance Grant (the
"Award Recipient").


Alpha has established its 2010 Long-Term Incentive Plan (the "Plan") to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.


Agreement


The parties agree as follows:


Section 1.  Performance Share Unit Award.  Subject to and pursuant to all terms
and conditions stated in this Agreement and in the Plan, as of the Grant Date,
Alpha hereby makes a Performance Grant to Award Recipient in the form of
performance share units ("Performance Share Units").  Each Performance Share
Unit awarded under this Agreement shall represent a right to receive one share
of Alpha's Common Stock, par value $0.01 per share (the "Common Stock"), to the
extent such Performance Share Unit is earned pursuant to the terms of this
Agreement.  The shares of Common Stock to be issued and delivered to Award
Recipient, if any, pursuant to the Performance Share Units awarded under this
Agreement, including shares of capital stock, if any, issued from time to time
with respect to such shares of Common Stock as a result of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization are referred to in this Agreement
as the “Share(s).”


Section 2. Performance Share Units. The target number of Performance Share Units
covered by and subject to the terms of this Agreement (the "Target Award") is
set forth on Exhibit A.


Section 3. Performance Period. The "Performance Period" means the performance
period as set forth on Exhibit A.


Section 4.  Performance Measures.  Subject to the provisions of this Agreement,
Alpha shall issue and deliver to the Award Recipient one (1) Share for each
whole Performance Share Unit that is earned in accordance with the performance
measures set forth on Exhibit A; provided, however, that the Committee may
reduce the number of Performance Share Units earned under this Award, but in no
event may the Committee increase the number of Performance Share Units earned
under this Award beyond the performance levels achieved.
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
1

--------------------------------------------------------------------------------

 
 
 Section 5.  Delivery of Shares. Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in Section 9, Alpha shall cause stock certificate(s) or other evidence of
ownership representing the number of Shares earned and determined under
Section 4 to be delivered to the Award Recipient in the first calendar year
immediately following the end of the Performance Period on or before March 15th
of such calendar year; provided, however, that:  (i) except as provided below,
no certificate(s) for, or other evidence of ownership of, Shares shall be
delivered with respect to Performance Share Units unless the Committee has
certified in writing that the applicable performance targets set forth on
Exhibit A and other material terms of this Agreement have been achieved; and
(ii) the Company shall not deliver stock certificate(s) or other evidence of
ownership representing Shares if the Committee or Designated Administrator or
other authorized agent determines, in its or his sole discretion, that the
delivery of such certificate(s) or other evidence of ownership would violate the
terms of the Plan, this Agreement or applicable law.


Section 6. Separation from Service.


(a)           Except as set forth in this Section 6 or as otherwise provided in
a Company plan applicable to Award Recipient or any agreement between the Award
Recipient and the Company, if (i) Award Recipient Separates from Service for any
reason prior to the end of the Performance Period, or (ii) Award Recipient
breaches the confidentiality covenant as described in Section 12, then effective
at the close of business on the date the Award Recipient Separates from Service,
or the date the Award Recipient breaches the confidentiality covenant as
described in Section 12 hereof, as applicable, all of Award Recipient’s
Performance Share Units covered by this Agreement, whether earned or unearned,
shall be automatically cancelled and forfeited in their entirety without any
further obligation on the part of Alpha, such that Alpha shall not be obligated
to issue any Shares or any other compensation to Award Recipient with respect to
such cancelled and forfeited Performance Share Units.


(b)           Unless otherwise provided in a Company plan applicable to Award
Recipient or any agreement between the Award Recipient and the Company, if
during the Performance Period (i) the Award Recipient Separates from Service as
a result of Award Recipient's Permanent Disability (as defined below) or death,
(ii) the Award Recipient experiences an involuntary Separation from Service by
the Company other than for Cause (as defined below), or (iii) the Award
Recipient Separates from Service as a result of Award Recipient's Retirement (as
defined below), the Award Recipient shall be entitled to receive a prorated
portion of the Performance Share Units to the extent earned pursuant to Section
4 above, determined at the end of the Performance Period and based on the ratio
of the number of complete months the Award Recipient is employed or serves
during the Performance Period to the total number of months in the Performance
Period.  Any Shares to which Award Recipient becomes entitled to receive
pursuant to the preceding sentence will be issued and delivered to Award
Recipient in accordance with the provisions of Section 5 of the Agreement;
provided, that any payments due on the Award Recipient's death shall be paid to
the Award Recipient's estate.


(c)           Unless otherwise provided in a Company plan applicable to Award
Recipient or any agreement between the Award Recipient and the Company, in the
event that a Change of Control (as defined below) occurs prior to the end of the
Performance Period and the Award Recipient experiences an involuntary Separation
from Service by the Company other than for Cause (i) within the 90-day period
immediately preceding a Change of Control, or (ii) prior to the end of the
Performance Period and on or within the one (1) year period following such
Change of Control, the Performance Share Units that have not been previously
cancelled and forfeited shall become fully vested and payable at the Target
Award level (and the Performance Period shall thereafter be deemed to have
terminated).  Any Shares to which Award Recipient becomes entitled to receive
pursuant to the preceding sentence will be issued and delivered to Award
Recipient contemporaneous with the consummation of the Change of Control or, if
later, on or before the sixtieth (60th) day following the Award Recipient's
Separation from Service (but, in each case, within the short-term deferral
exception as specified in Treas. Reg. § 1.409A-1(b)(4)).
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
2

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement and unless otherwise defined in a
Company plan applicable to Award Recipient or an agreement between the Award
Recipient and the Company, if any, the following terms shall have the following
meanings:  (i) a "Change of Control" shall mean (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company's assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Stock by any person or entity (including a "group" as defined
by or under Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha
approve any plan for the dissolution or liquidation of Alpha, or (E) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board; (ii) the term "Permanent Disability"
shall mean Award Recipient's physical or mental incapacity to perform his or her
usual duties with such condition likely to remain continuously and permanently
as determined by the Company; (iii) the term "Cause" shall mean "Employer Cause"
as set forth in any employment agreement between the Award Recipient and the
Company or, in the absence of such an agreement, "Cause" as defined by the
Company’s employment policies in effect at the time of Separation from Service;
(iv) the term "Retirement" shall mean (A) the date Award Recipient reaches the
age of 62 with ten (10) Years of Service, (B) the date the Award Recipient
reaches the age of 65, or (C) a combination of age and Years of Service which
equals 80 (for example, an Award Recipient who reaches the age of 50 with thirty
(30) Years of Service); and (v) the term "Years of Service" shall mean the
aggregate annual periods of continuous employment or other service with the
Company measured from the Award Recipient’s date of hire (or re-hire) and ending
on the date the Award Recipient Separates from Service, including employment or
other service with any affiliates or subsidiaries which become such after the
Grant Date, including any predecessors and any other entities for this purpose
as approved by the Committee (or its delegatee(s)), and provided that an absence
or leave approved by the Company, to the extent permitted by applicable
provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Agreement.  Whether an Award
Recipient has experienced a Separation from Service will be determined based on
all of the facts and circumstances in accordance with the guidance issued under
Section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.


Section 7.  Clawback/Recoupment.


(a)           The Committee may, to the extent permitted by governing law,
require reimbursement of any payment of Shares received in settlement of this
Award if the Award Recipient is an employee of pay grade 22 or higher as of the
Grant Date where:  (i) the payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a restatement of
the Company’s financial statements filed with the Securities and Exchange
Commission, which restatement occurs no more than three years from the date of
settlement of this Award, where the Committee reasonably determines that any
employee engaged in intentional misconduct that caused or partially caused the
need for the restatement, and a lower payment would have been made to the Award
Recipient based upon the restated financial results; provided, however, that the
Committee reserves the discretion to determine that any Award Recipient shall
not be subject to this provision; or (ii) the Award Recipient engaged in ethical
misconduct in violation of the Company's Code of Business Ethics, which the
Committee reasonably determines caused material business or reputational harm to
the Company.
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
3

--------------------------------------------------------------------------------

 
 
(b)           If the Committee reasonably determines that any payment of Shares
received in settlement of this Award should be reimbursed under subsections
(a)(i) or (a)(ii), then the following shall apply:  (i)  in the event
reimbursement is required under subsection (a)(i), the Award Recipient shall be
required to reimburse the Company in an amount equal to the dollar value of the
Common Stock the Award Recipient received in excess of what the Award Recipient
would have received on such date had the payment been based upon such restated
financial results; or (ii) in the event reimbursement is required under
subsection (a)(ii), the Award Recipient shall be required to promptly reimburse
the Company in an amount the Committee reasonably determines to be appropriate,
which could equal the full value of the Common Stock the Award Recipient
received during such three-year period.  Notwithstanding the foregoing, the
Company shall not be required to make any additional payment in the event that
the restated financial results would have resulted in a greater number of Shares
upon payment of the Award to the Award Recipient.


(c)           In the event the Award Recipient is obligated to reimburse the
Company for amounts under subsections (b)(i) or (b)(ii), the Company may, at its
sole election:  (i) require the Award Recipient to pay the amount in a lump sum
within 30 days of such determination; (ii)  deduct the amount from any other
compensation owed to the Award Recipient (as a condition to receiving the
performance-based compensation under this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or (iii)  a combination
of subsections (c)(i) and (c)(ii).


(d)           By accepting this Award, the Award Recipient agrees that timely
payment to the Company as set forth in this Section 7 is reasonable and
necessary, and that timely payment to the Company as set forth in this Section 7
is not a penalty, and it does not preclude the Company from seeking all other
remedies that may be available to the Company.  The Award Recipient further
acknowledges and agrees that the Award Recipient’s Performance Share Units shall
be cancelled and forfeited without payment by the Company if the Committee
reasonably determines that the Award Recipient has engaged in the conduct
specified under subsection (a).


Section 8.  Limitation of Rights; Investment Representation.  Except as
otherwise provided in the Plan or this Agreement, no holder of Performance Share
Units shall be, or have any of the rights or privileges of, a stockholder of
Alpha with respect to any Shares unless and until certificates or other evidence
of ownership representing such Shares shall have been issued or reflected in
such person’s name.  Prior to actual receipt of the Shares under this Award,
Award Recipient may not transfer any interest in the Award or the underlying
Shares.  Award Recipient acknowledges and agrees that the Shares which Award
Recipient acquires pursuant to this Agreement, if any, shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the Shares under the Securities Act of 1933, as
amended (the "Securities Act"), and applicable state securities laws or an
applicable exemption from the registration requirements of the Securities Act
and any applicable state securities laws, and shall not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state. Any attempt to transfer the
Performance Share Units or Shares in violation of this Section or the Plan shall
render this Award of Performance Share Units null and void.


Section 9.  Income Taxes.  Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the issuance and delivery of Shares to Award Recipient
shall be subject to withholding of tax by the Company.  In accordance with
administrative procedures established by the Company, Award Recipient may elect
to satisfy his or her minimum statutory withholding tax obligations, if any, on
account of the issuance of Shares or settlement of this Award in one or a
combination of the following methods: in cash or separate check made payable to
the Company or by authorizing the Company to withhold from the Shares to be
issued to the Award Recipient hereunder a sufficient number of whole Shares
distributable in connection with this Award equal to the applicable minimum
statutory withholding tax obligation. In the event Award Recipient does not make
such payment when requested, the Company may refuse to issue or cause to be
delivered any Shares under this Agreement or any other incentive plan agreement
entered into by Award Recipient and the Company until such payment has been made
or arrangements for such payment satisfactory to the Company have been made.
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
4

--------------------------------------------------------------------------------

 
 
Section 10.  Rights to Continued Employment.   Neither the Plan nor this
Agreement shall be deemed to give Award Recipient any right to continue to be
employed by, or provide services to, the Company, nor shall the Plan or the
Agreement be deemed to limit in any way the Company's right to terminate the
employment or services of the Award Recipient at any time.


Section 11.  Further Assistance.  Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while employed by the Company, including, but not limited to,
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Award Recipient was employed by
the Company.


Section 12.  Confidentiality.  Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company's strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors.  Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  Award
Recipient acknowledges that by reason of Award Recipient's duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company.  Award Recipient hereby agrees that Award
Recipient will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities.  Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient's legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient's intent to
disclose any such confidential business information in such context so as to
allow the Company an opportunity (which Award Recipient will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Any information not specifically related to the Company
would not be considered confidential to the Company.  In addition to any other
remedy available at law or in equity, in the event of any breach by Award
Recipient of the provisions of this Section 12 which is not waived in writing by
the Company, all vesting of the Performance Share Units shall cease effective
upon the occurrence of the actions or inactions by Award Recipient constituting
a breach by Award Recipient of the provisions of this Section 12.
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
5

--------------------------------------------------------------------------------

 
 
Section 13.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.
 
Section 14.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
is made a part hereof as though fully set forth in this Agreement.  Award
Recipient, by execution of this Agreement, (i) represents that he or she is
familiar with the terms and provisions of the Plan, and (ii) agrees to abide by
all of the terms and conditions of this Agreement  and the Plan.  Award
Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Designated Administrator of the Plan upon any question
arising under the Plan and this Agreement (including, without limitation, the
date of Award Recipient's Separation from Service).  In the event of any
conflict between the Plan and this Agreement, the Plan shall control and this
Agreement  shall be deemed to be modified accordingly, except to the extent that
the Plan gives the Designated Administrator the express authority to vary the
terms of the Plan by means of this Agreement, in which case, this
Agreement shall govern.


Section 15.  Entire Agreement.  Except as otherwise provided herein, in any
Company plan applicable to the Award Recipient, or in any other agreement
between Award Recipient and the Company, this Agreement and the Plan, each of
which Award Recipient has reviewed and accepted in connection with the grant of
the Performance Share Units reflected by this Agreement, constitutes the entire
agreement between the parties and supersedes any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.


Section 16.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.


Section 17.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient and, if to Alpha, at its address provided in Section 20, and,
if to the Award Recipient, the Award Recipient’s most recent address set forth
in the Company’s records.  Either party to this Agreement may send any notice,
request, demand, claim, or other communication under this Agreement to the
intended recipient at such address using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party to this Agreement
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth in this section.
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
6

--------------------------------------------------------------------------------

 
 
Section 18.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


Section 19.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, Alpha may, in its sole discretion and
subject to the terms of the Plan, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this Award to
be excepted from Section 409A of the Code (or to comply therewith to the extent
Alpha determines it is not excepted).


Section 20.  Acknowledgements.


(a)           By accepting this Award of Performance Share Units, the Award
Recipient acknowledges receipt of a copy of the Plan, and the prospectus
relating to this Award of Performance Share Units, and agrees to be bound by the
terms and conditions set forth in this Agreement and the Plan, as in effect
and/or amended from time to time.


(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion.  Both Internet
Email and the World Wide Web are required in order to access documents
electronically.
 
(c)           This Award is intended to be excepted from coverage under Section
409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Award Recipient
recognizes and acknowledges that Section 409A of the Code may impose upon the
Award Recipient certain taxes or interest charges for which the Award Recipient
is and shall remain solely responsible.


(d)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 20 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 20.  Award
Recipient acknowledges that Award Recipient may receive from the Company a paper
copy of any documents delivered electronically at no cost if Award Recipient
contacts the [Vice President of Human Resources] of the Company by telephone at
(276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA
24212.  Award Recipient further acknowledges that Award Recipient will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails.
 
[Remainder of this Page Intentionally Left Blank]
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
__________, 20__.
 
ALPHA NATURAL RESOURCES, INC.
 

By     Name:     Title:                 Address:     Alpha Natural Resources,
Inc.     One Alpha Place     P.O. Box 2345     Abingdon, VA  24212     Attn:
[Vice President of Human Resources]  

 
 
AWARD RECIPIENT

_________________________________________
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 
 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)
 9

--------------------------------------------------------------------------------